Winkler, J.
In the absence of a statement of facts there is nothing in the record which we are authorized to inquire into further than as to the sufficiency of the indictment, and whether the charge was a proper one under any state of the evidence admissible under the indictment.
No substantial objection is perceived, or has been pointed out, to the indictment. It is deemed sufficient to describe the offense charged as required by the statute creating the offense.
The offense of which the appellant is accused must be regarded in the nature of theft, and that, if he continued to use the estray in violation of law, he continued to be liable to the law for using it in violation of law.
On the face of the indictment the offense does not appear to have been barred at the time the indictment was found. We find no error in the charge of the court as given to the jury, nor in refusing the instructions asked by the defendant. In the absence of any bill of exceptions or statement of facts, we are not required to examine further into the case, it being a misdemeanor.
The judgment of the court below is affirmed.

Affirmed.